Title: To George Washington from Baron Robert Dillon, 1 March 1781
From: Dillon, Baron Robert
To: Washington, George


                  
                     Mon general
                     Philadelphie le 1er mars 1781
                  
                  L’amitié qui éxiste entre Mr le Cote De charlus et Mr Le marquis De La fayette m’offre une occasion toujours heureuse pour un Soldat—Mr De charlus est Décidé a Suivre l’éxpédition que votre éxcelence a confié a Mr De La fayette, Son éxemple, et la permission que ce géneral veut Bien me Donner de la Suivre comme volontaire ne Peut qu’être aprouvé De tout ceux qui veulent bien s’intérésser a moi.  j’ose me flatter que votre permission me Donnera le Droit D’être témoin De Ses Sucçês, Dont le courage éprouvé Des troupes qu’il a Sous Sês ordres ne me permettent pas De Douter.
                  je Suis trop heureux que cette occasion me mêtte a portée De présenter a votre éxcellence les homages respectueux avec les quels je Suis Mon general Votre tres humble et tres obéissant Serviteur  
                  
                     Robert Dillon
                  
               